                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


  ATAIN SPECIALTY INSURANCE
  COMPANY, f/k/a USF INSURANCE
  COMPANY,

                       Plaintiff,




   vs.                                                                 Case No. 18-CV-1102-EFM-KGG

  LESLIE LYLE CAMICK, et al.,

                       Defendants.




                                       MEMORANDUM AND ORDER

         Plaintiff Atain Insurance Company, formerly known as USF Insurance Company, brings a

declaratory judgment action against three Defendants.                    These include Leslie Lyle Camick;

KaiTraxx LLC, d/b/a Kom Traxx (hereinafter “KaiTraxx”);1 and Evelyn A. Wattley. Camick has

filed four lawsuits against Wattley and/or KaiTraxx. Plaintiff seeks a judicial determination that

its insurance policy does not afford coverage to Defendants Wattley or KaiTraxx for any of the

claims asserted in the underlying lawsuits against them. In addition, Plaintiff seeks a judicial

determination that it does not or did not have any duty to defend or indemnify Wattley or KaiTraxx

in the underlying lawsuits.




         1
             Although this Defendant has two similar names, the Court will refer to this Defendant as KaiTraxx.
          Defendants Wattley and KaiTraxx have filed a Motion to Dismiss (Doc. 17) asserting that

two of the four underlying lawsuits were already dismissed and terminated. They contend that

these lawsuits do not present an actual case or controversy between Plaintiff and Defendants

Wattley and KaiTraxx. Thus, Defendants seek to have Plaintiff’s Complaint dismissed in part.

Because the Court finds that the two lawsuits that have ended do not present an actual case or

controversy, the Court grants Defendants’ Motion to Dismiss.

                                  I.       Factual and Procedural Background2

              Plaintiff issued a commercial policy to Defendant KaiTraxx on May 27, 2011. The

original effective dates were May 27, 2011 to May 27, 2012. On September 19, 2011, Defendant

Wattley cancelled the policy. The coverage, therefore, ended on that date.

          Defendant Camick has filed four lawsuits (“the underlying lawsuits”) against Wattley. In

three of those lawsuits, KaiTraxx was also named as a Defendant. Camick filed his first, third,

and fourth lawsuits in the United States District Court for the District of Kansas. He filed his

second lawsuit in the United States District Court for the District of New Jersey.3 The underlying

facts in those lawsuits are not relevant to the current motion before this Court so the Court will not

set them forth here.

          Camick’s first lawsuit,4 filed in 2013, was dismissed because Camick failed to state a claim.

All post-judgment motions related to that case, including an appeal Camick attempted to take to




          2
          The facts are taken from Plaintiff’s Complaint. In addition, the Court has taken judicial notice of the four
underlying lawsuits and set forth facts related to the current procedural posture of those cases.
          3
              Camick has filed additional lawsuits against additional parties both in this district and the District of New
Jersey.
          4
              Case No. 13-2361.



                                                             -2-
the Tenth Circuit Court of Appeals in 2017 (the Tenth Circuit dismissed because it was untimely),

have been resolved.5

         Camick filed his second lawsuit against Wattley and KaiTraxx in 2016. The District Court

for the District of New Jersey issued an order on May 9, 2018, dismissing the case because it was

barred by the statute of limitations.6 Neither post-judgment motions nor an appeal were filed in

that case.

         Camick filed his third and fourth lawsuits against Wattley in 2017. Both of these cases

were dismissed.7 They are currently on appeal to the Tenth Circuit Court of Appeals.

         On March 29, 2018, Plaintiff filed this declaratory action against Camick, Wattley, and

KaiTraxx. Plantiff seeks a declaratory judgment that its insurance policy issued to KaiTraxx

provides no coverage to Wattley or KaiTraxx for any of the events and claims asserted in Camick’s

underlying lawsuits. In addition, it seeks a declaration that it has no duty to defend or indemnify

Wattley in any of Camick’s lawsuits against her.

         Defendants Wattley and KaiTraxx have now filed a Motion to Dismiss, asserting that the

first and second lawsuits have been terminated on the merits and no further action can be taken.

Thus, they argue that there is no case or controversy, with regard to these two cases, that would

give this Court jurisdiction to hear a claim for declaratory relief. Accordingly, they seek dismissal.




         5
             Order, Camick v. Wattley, Case No. 17-3004 (10th Cir. Jan. 20, 2017), cert. denied 137 S.Ct. 2272 (2017).
         6
             Camick v. Holladay, 2018 WL 2134033 (D.N.J. 2018).
         7
             Camick v. Holladay, 2018 WL 1523099 (D. Kan. 2018); Camick v. Wattley, 2018 WL 1638449 (D. Kan.
2018).



                                                          -3-
                                                 II.      Analysis

       The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.”8 “[A] declaratory judgment plaintiff must present the

court with a suit based on an ‘actual controversy,’ a requirement the Supreme Court has repeatedly

equated to the Constitution’s case-or-controversy requirement.”9                    The pertinent question is

“whether the facts alleged, under all the circumstances, show that there is a substantial controversy,

between parties having adverse legal interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.”10

       Here, the parties do not disagree that a case or controversy exists with regard to two of the

four underlying lawsuits. Those two cases are currently on appeal and are still active. Defendants

do not seek dismissal regarding these two underlying lawsuits.

       The parties disagree, however, as to the relevancy of the two cases that have already been

dismissed. Applying the question above of whether there is a substantial controversy of sufficient

immediacy and reality to these two cases, the answer is no. There is no justiciable controversy as

to these two cases because Plaintiff already performed its duties and the cases are not ongoing.

Had Plaintiff desired a ruling that it had no duty to defend or indemnify or that insurance coverage

was not present in those cases, it should have brought a declaratory judgment at that time. As it



       8
           28 U.S.C. § 2201(a).
       9
           Surefoot LC v. Sure Foot Corp., 531 F.3d 1236, 1240 (10th Cir. 2008) (citation omitted).
       10
            Id. at 1244 (quotation marks and citation omitted).



                                                         -4-
stands, those cases are over, and there is nothing for this Court to decide. Thus, there is no case

or controversy because there is not sufficient immediacy to warrant a declaratory judgment.

Accordingly, the Court grants Defendants’ motion. The case, however, remains ongoing. This

decision only narrows the issues before this Court.

       IT IS THEREFORE ORDERED that Defendants KaiTraxx and Wattley’s Motion to

Dismiss (Doc. 17) is GRANTED.

       IT IS SO ORDERED.

       Dated this 29th day of November, 2018.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -5-
